 DECISIONS OF NATIONAL LABOR RELATIONS BOARDChin Industries, Inc.1and Local 218, Laundry, DryCleaning and Dye House Workers Union a/w theInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,2Petitioner. Case 15-RC-5975September 20, 1977DECISION ON REVIEWBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn October 14, 1976, the Acting Regional Directorfor Region 15 issued a Decision and Direction ofElection in the above-entitled proceeding, in whichhe directed an election to be held in a unit of theEmployer's production and maintenance employeesincluding branch employees, branc. drivers, andrental drivers. Thereafter, in accordance with Section102.67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, Petitionerfiled a timely request for review on the ground thatthe Acting Regional Director erred in requiring thatbranch employees, branch drivers, and rental driversbe included in the unit of production and mainte-nance employees which Petitioner sought to repre-sent.The National Labor Relations Board, by telegraph-ic order dated November 17, 1976, granted therequest for review and stayed the election pendingdecision on review. Thereafter, the Petitioner and theEmployer filed briefs on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review,including the briefs of the parties, and makes thefollowing findings:The Employer is engaged in retail and commerciallaundry cleaning and fabric care services and therental of garments to commercial accounts inMobile, Alabama. The Employer's main place ofbusiness, located on St. Louis street, includes itslaundry and drycleaning processing plant and abranch store. In addition to the main plant, theEmployer maintains a nearby storage facility onConception Street, 2 warehouses, and 11 otherbranch stores in the city limits of Mobile within 10miles of the main plant.The employees engaged in the operation of thelaundry and drycleaning processing plant includeI Employer's name appears as amended at the hearing.2 Petitioner's name appears as amended at the hearing.I This relates to work left at the I I retail branch offices in Mobile which232 NLRB No. 22feeders, folders, finishers, checkers, inspectors, seam-stresses, embroiderers, pressers, flat workers, sorters,assemblers, stock persons, and maintenance person-nel. Employees at the Conception Street facility, inwhich new garments are stored, make uniforms readyfor new and existing commercial accounts. Thelaundry and drycleaning work reaches the mainplant for processing through the operation ofEmployer's 12 branch stores and the services of retailroute salesmen, salesmen, branch drivers, and rentaldrivers. Customers bring work directly to, and pickup finished work from, the retail branch stores. Somerental merchandise is also picked up at the branchstores and returned to them. The work handled at thebranch stores is delivered to and returned from themain processing plant by branch drivers.3Thebranch drivers also service various establishments onregularly assigned commercial routes. The rentaldrivers deliver uniforms and other rented items toand from business customers and also servicecommercial accounts in the same manner as thebranch drivers.Petitioner requested certification in a unit limitedto the production and maintenance employees at theSt. Louis Street plant. The parties stipulated that theunit should include these employees and those at theConception Street location. They also stipulated theexclusion of salesmen and retail route salesmen fromthe unit. They disagreed with respect to branchemployees, branch drivers, and rental drivers whomthe Employer, contrary to Petitioner, would includein the unit. The Acting Regional Director found thatthe branch employees, branch drivers, and rentaldrivers possessed a sufficient community of interestto warrant their inclusion in the unit of productionand maintenance employees sought by Petitionerand included them in the unit.We need not consider whether the Acting RegionalDirector's finding of an appropriate unit waserroneous. Even if the enlarged unit found by theActing Regional Director is appropriate, this doesnot preclude a finding that the unit sought byPetitioner is also an appropriate unit. BallentinePacking Company, Inc., 132 NLRB 923 (1961). TheActing Regional Director did not find that a unit ofproduction and maintenance employees was notappropriate but this is perhaps implied in hisdecision. In any event, it is well settled that morethan one unit may be appropriate among theemployees of a particular enterprise, and our choicein a particular case "involves of necessity a largemeasure of informed discretion." Packard Motor CarCompany v. N.L.R.B., 330 U.S. 485, 491 (1947).are geographically separated from the processing plant. Work left at theretail branch office in the front of the main plant is picked up for processingby plant employees.176 CHIN INDUSTRIES, INC.Absent a bargaining history in a more comprehen-sive unit or functional integration of a degreesufficient to obliterate separate identity, a productionand maintenance unit normally constitutes anappropriate unit for collective-bargaining purposes.Ballentine Packing Company, supra. Thus, since it isnot our policy to require a labor organization torepresent the most appropriate or comprehensiveunit but only an appropriate unit, and in light of thePetitioner's interest in representing only the produc-tion and maintenance employees to the exclusion ofbranch store workers, branch drivers, and rentaldrivers, we find the Acting Regional Directorerroneously rejected the unit sought by Petitioner infavor of the larger unit. Sav-On Drugs, Inc., 138NLRB 1032 (1962); E. H. Koester Bakery Co., Inc.,136 NLRB 1006 (1962); Mc-Mor-Han Trucking Co.,Inc., 166 NLRB 700 (1967).The Acting Regional Director, in support of hisconclusion that the unit should include branchemployees, branch drivers, and rental drivers, as wellas production and maintenance workers, relied on anumber of factors which are clearly relevant to thedetermination of an appropriate unit. He noted thatall the employees are under a centralized laborpolicy, are paid from a central payroll, and enjoy thesame fringe benefits. The work of the branch storeemployees, which involves marking, separating,counting, listing, and inspecting garments received atthe stores for laundering and drycleaning, overlaps toa slight extent work done by production employeesat the main plant on items received from othersources. There has been, at most, a sporadicinterchange of employees between the plant and thebranch stores. Plant employees may occasionallysubstitute for branch drivers.But a number of distinguishing factors support theconclusion that the production and maintenanceworkers alone constitute an appropriate unit. Theyall work together in a single plant performing tasksfunctionally related to the laundering and dryclean-ing of garments and other items. Morey La RueSupply Services, Inc., 165 NLRB 148 (1967). They aregeographically separated from the branch employees,the branch drivers,4and the rental drivers. Cf. HaagDrug Company, Incorporated, 169 NLRB 877 (1968);Purity Food Stores, Inc., Sav-More Food Stores, 160NLRB 651 (1966). The production and maintenanceemployees are under different supervision from thebranch employees and rental drivers, and the branchemployees and rental drivers are under differentsupervision from each other. The branch employees4 One branch driver spends all his time away from the plant except whileloading or unloading. The other two branch dnvers spend more than 50percent of their time away from the plant.I Two of the branch drivers assist in maintenance work when notare engaged in the receipt and distribution of goodsto be processed and related functions. They performno processing or production work. The branchdrivers and rental drivers are occupied principallywith transportation and the related functions ofgathering, loading, and unloading. They, too, engagein no processing or production activities.5Theproduction and maintenance employees are paid onan hourly basis, as are the branch employees and twoof the branch drivers. The third branch driver is paida salary and the rental drivers, like the retail routesalesmen who were excluded from the unit bystipulation, work on a commission basis. In thesecircumstances, we find that the commonality ofinterest of the various categories of employees is notsuch as to require the inclusion of branch employees,branch drivers, and rental drivers in the samebargaining unit as the production and maintenanceemployees. Gerald G. Gogin d/b/a Gogin Trucking,229 NLRB 529 (1977); Giordano Lumber Co., Inc.,133 NLRB 205 (1961).Based on the foregoing, we find that the followingemployees of the Employer constitute a unit appro-priate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:All full-time and regular part-time productionand maintenance employees employed by theEmployer at its St. Louis Street plant and 105North Conception Street facility in Mobile,Alabama; excluding branch employees, branchdrivers, rental drivers and all other employees,office clerical employees, retail route salesmen,salesmen, professional employees, guards, andsupervisors as defined in the Act.Accordingly, we shall remand this case to theRegional Director for the purpose of conducting anelection pursuant to the Acting Regional Director'sDecision and Direction of Election, as modifiedherein, except that the payroll period for determiningeligibility shall be that ending immediately before thedate of issuance of this Decision on Review.[Excelsior footnote omitted from publication.]MEMBER MURPHY, concurring in part:I agree with my colleagues insofar as they concludethat the Acting Regional Director incorrectly includ-ed the Employer's branch employees and rentaldrivers in the unit of production and maintenanceemployees. However, I would adopt the ActingRegional Director's holding that the branch driversshare a community of interest with the productionengaged in transportation, gathering, loading, and unloading. The thirdbranch driver spends the balance of his time on a pickup and delivery retailroute.177 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand maintenance employees and should be includedin the same appropriate unit.The Employer provides laundry and dry cleaningservices and rents garments to company accounts; ithas a main plant (which consists of its processingplant and a branch store) and 11 branch storeswithin a 10-mile radius. Branch employees work inthe retail outlets where customers bring and pick upitems for washing and cleaning, and the rentaldrivers deliver rental garments to commercial cus-tomers. Branch drivers, however, deliver and returnthe cleaning and laundry work between the branchstores and the main processing plant, and they dosome servicing of various establishments on regularlyassigned commercial routes. The branch drivers,unlike the excluded branch employees and rentaldrivers, spend approximately 50 percent of their timeperforming maintenance work in the main plant;they have daily contact with production and mainte-nance employees; and they share common supervi-sion with unit employees in that the drivers, too, areunder the supervision of the assistant productionmanager. Furthermore, production and maintenanceemployees perform the work of the branch driverswhenever one of the latter is absent.The above factors, together with the centralizedlabor policy and common fringe benefits, clearlywarrant inclusion of the branch drivers in theproduction and maintenance unit. I would so findand, therefore, must dissent from my colleagues'holding to the contrary.178